Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 09, 2022

The Court of Appeals hereby passes the following order:

A22D0252. VALERIA SANDERS A/K/A VALERIA CRUZ A/K/A VALERIA
    MONTREZ SANDERS v. SUNNY ASSET LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Valeria Sanders appealed to the superior court. On
February 3, 2020, the superior court issued a writ of possession and judgment in favor
of Sunny Asset, LLC. Proceeding pro se, Sanders filed a direct appeal, which was
dismissed based on her failure to file an application for discretionary review as
required under OCGA § 5-6-35 (a) (1). See Case No. A22A0485 (Dec. 6, 2021).
Sanders then filed her first application for discretionary review, which we dismissed
for lack of jurisdiction, noting that the application was not filed within seven days of
the superior court’s order. See Case No. A22D0188 (Jan. 6, 2022). Approximately
six weeks later, Sanders filed the current application in which she once again seeks
a discretionary appeal from the trial court’s February 3, 2020 order. Relying on the
January 6 dismissal order, Sunny Asset LLC has filed a motion to dismiss the
application, asserting that this Court lacks jurisdiction. We agree.
      As we explained in our order of December 6, in most cases, an application for
discretionary review must be filed within 30 days of entry of the order sought to be
appealed. See OCGA § 5-6-35 (d). Under OCGA § 44-7-56, however, appeals in
dispossessory actions must be filed within seven days of the date the judgment was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999); see also Court of Appeals Rule 31 (a). These requirements are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Gable v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170) (2011).
See also In the Interest of B. R. F., 299 Ga. 294, 298 (788 SE2d 416) (2016) (holding
that an appellate court lacks jurisdiction over an untimely application for
discretionary appeal). Sanders’s current application was filed on February 14, 2022,
more than twenty-three months after the superior court issued its order, and we
therefore lack jurisdiction to consider it.
      In light of the foregoing, Sunny Asset LLC’s motion to dismiss is hereby
GRANTED, and this application is DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/09/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.